t c memo united_states tax_court felix and liliana p prakasam petitioners v commissioner of internal revenue respondent felix prakasam petitioner v commissioner of internal revenue respondent docket nos 12136-04l 12212-04l filed date william e windham for petitioners alan j tomsic for respondent memorandum findings_of_fact and opinion vasquez judge these consolidated cases are before the court on respondent’s motions to dismiss for lack of jurisdiction and petitioner’s motion for partial summary_judgment petitioners filed a petition in response to respondent’s decision letters concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letters the issue for decision is whether the court lacks jurisdiction under sec_6320 and sec_6330 with regard to the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in loma linda california i on date respondent sent petitioner a notice_of_deficiency addressed to petitioner at his last_known_address p o box loma linda ca determining petitioner owed an income_tax deficiency of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure for the tax_year petitioner did not respond to the notice_of_deficiency by petitioning the tax_court within days from date on date respondent filed a notice_of_federal_tax_lien with respect to petitioner concerning the tax_year when we refer to petitioner in the singular we are referring to petitioner felix prakasam unless otherwise indicated all section references are to the internal_revenue_code as amended on date respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner did not timely request a hearing with respect to this notice ii on date respondent sent petitioners a notice_of_deficiency addressed to petitioners at their last_known_address p o box loma linda ca determining petitioners owed an income_tax deficiency of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure for the taxable_year petitioners did not respond to the notice_of_deficiency by petitioning the tax_court within days from date on date respondent filed a notice_of_federal_tax_lien with respect to petitioners concerning the tax_year on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to the tax_year petitioners did not timely request a hearing in response to the date notice iii and on date respondent issued a notice_of_federal_tax_lien filing-nominee transferee or alter-ego nominee lien to renaissance health systems llc renaissance in connection with the and tax_liabilities of petitioners on date respondent also issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 to petitioners in connection with the and tax_liabilities on or about date renaissance health systems llc nominee transferee or alter-ego felix k prakasam submitted a form request for a collection_due_process_hearing setting forth disagreement with the filed notice_of_federal_tax_lien on date the appeals_office held a hearing with petitioners’ representatives on date respondent issued a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter i to petitioner for tax_year on date petitioners mailed a petition to this court setting forth their disagreement with decision letter i on date respondent issued a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter ii to petitioners for tax_year on date petitioners filed a petition with this court setting forth their disagreement with decision letter ii in light of our resolution of the case we need not address respondent’s argument that this entity had no rights to its own collection hearing or equivalent_hearing decision letters i and ii both stated in part your due process hearing request was not filed within the time prescribed under sec_6320 and or however you received a hearing equivalent to a due process hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6320 and or petitioner filed a motion for partial summary_judgment as to tax_year respondent filed an objection to petitioner’s motion for partial summary_judgment as to tax_year respondent filed a motion to dismiss for lack of jurisdiction in both of these consolidated cases petitioners filed objections to respondent’s motions to dismiss in docket no 12212-04l respondent filed first and second supplements to the motion to dismiss for lack of jurisdiction in docket no 12136-04l respondent filed a supplement to the motion to dismiss for lack of jurisdiction petitioners filed a supplemental objection to each motion to dismiss the court held a hearing on petitioner’s motion for partial summary_judgment and respondent’s motions to dismiss for lack of jurisdiction opinion the parties dispute whether petitioners are entitled to a collection hearing respondent argues that this court should dismiss the case for lack of jurisdiction as petitioners did not file a timely hearing request in response to the first notice_of_federal_tax_lien filed for tax_year or petitioners argue that they did not receive the date or the date notices that the first notice regarding their and liabilities that they received was in date and they requested a hearing in response to that notice i last_known_address sec_6320 and sec_6330 provide in pertinent part that the secretary shall notify a person in writing of his or her right to an appeals_office hearing regarding the secretary’s filing of a notice of lien under sec_6323 or the secretary’s intent to levy respectively by mailing the notice required by sec_6320 or sec_6330 as the case may be by certified or registered mail to such person at his or her last_known_address the regulations under sec_6320 and sec_6330 reference sec_301_6212-2 proced admin regs to define last_known_address sec_301_6320-1 sec_301_6330-1 proced admin regs under sec_6212 in general the commissioner is entitled to treat the address on a taxpayer’s most recent tax_return as the taxpayer’s last_known_address unless the taxpayer has given clear and concise notification of a different address 123_tc_1 affd 412_f3d_819 7th cir petitioners’ forms certificate of assessments payments and other specified matters for and indicate that the notices of federal tax_liens were filed in date and date respectively the forms are sufficient proof in the absence of evidence to the contrary of the adequacy and propriety of notices and assessments that have been made orum v commissioner supra further respondent submitted copies of these notices listing a certified mail number the letter dates and the date of filing we also note that the address on the copies of the notices is p o box loma linda ca this is the address the petitioners listed on their and tax returns and petitioner testified that he has been receiving mail at this address since on the basis of the record we find that the address used for the date and date notices was petitioners’ last_known_address the only evidence that petitioners presented is petitioner’s testimony that they did not receive the notices the court need not accept at face value a witness’s testimony that is self- interested or otherwise questionable see 227_f2d_270 5th cir affg a memorandum opinion of this court 221_f2d_152 8th cir affg tcmemo_1954_51 schroeder v commissioner tcmemo_1986_467 furthermore petitioner testified that he received a notice from respondent prior to the date notices but he did not recall the nature of that notice ii collection hearing sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period sec_6320 states that a taxpayer shall be entitled to only one hearing with respect to the taxable_period to which the unpaid tax relates taxpayers are entitled to this hearing only if they request administrative review of the matter within the 30-day period following the receipt of the first notice of lien with regard to the unpaid tax sec_301_6320-1 q a- b4 proced admin regs see also orum v commissioner supra sec_301_6320-1 q a-b4 proced admin regs states q-b4 if the irs sends a second cdp_notice under sec_6320 other than a substitute cdp_notice for a tax period and with respect to an unpaid tax for which a sec_6320 cdp_notice was previously sent is the taxpayer entitled to a sec_6320 cdp hearing based on the second cdp_notice a-b4 no the taxpayer is entitled to a cdp hearing under sec_6320 for each tax period only with respect to the first continued reaching the same conclusion in a levy case congress further specified in the conference_report for the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 that the right to a hearing applies only after the first notice of lien with regard to each tax_liability is filed h conf rept pincite 1998_3_cb_747 on date and date respondent sent petitioners notices of federal tax_liens at their last_known_address petitioners did not request a hearing within the 30-day filing period required by sec_6320 under the circumstances respondent was not obliged to conduct a collection hearing pursuant to sec_6320 and sec_6330 orum v commissioner supra pincite in place of the collection hearing the appeals_office granted petitioners an equivalent_hearing for and thereafter the appeals_office issued decision letters to petitioners stating that the proposed collection actions were sustained the decision letters do not constitute notices of determination under sec_6320 and sec_6330 which would provide a basis for petitioners to invoke the court’s jurisdiction for and see moorhous v continued filing of a nftl on or after date with respect to an unpaid tax commissioner 116_tc_263 116_tc_255 in discussing whether the decision letters in this case constitute a determination the parties address 119_tc_252 we differentiated craig v commissioner supra in orum v commissioner supra pincite a case similar to the instant case by stating this case is distinguishable from 119_tc_252 in which we held that we had jurisdiction under sec_6330 when the appeals_office issued a decision letter to the taxpayer id pincite in craig the commissioner mailed to the taxpayer a notice_of_intent_to_levy on date id pincite on date the taxpayer timely requested a sec_6330 hearing by mailing the commissioner a letter accompanied by unsigned forms id pincite on date the commissioner received signed forms but granted the taxpayer only an equivalent_hearing id pincite- a decision letter was then issued to the taxpayer following the equivalent_hearing id pincite the court held that where appeals issued the decision letter to petitioner in response to his timely request for a hearing we conclude that the ‘decision’ reflected in the decision letter issued to petitioner is a ‘determination’ for purposes of sec_6330 id pincite in the instant case as in orum v commissioner supra petitioners did not timely request a collection hearing in response to the date and date notices as a result we do not conclude that the decisions in the decision letters are determinations for purposes of sec_6320 and sec_6330 orum v commissioner supra pincite we shall grant respondent’s motions to dismiss for lack of jurisdiction as to and because the petitions were not filed in response to notices of determination sufficient to confer jurisdiction on the court under sec_6320 and sec_6330 to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered in docket no 12136-04l an appropriate order and order of dismissal for lack of jurisdiction will be entered in docket no 12212-04l
